            Case 4:19-cv-00256-BSM Document 13 Filed 05/24/19 Page 1 of 2


                                                                                     U.   fi]ki~cPuRT
                                                                                 EASTERN DISTRICT ARKANSAS
                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                                 MAY 2 4 2019
                                    WESTERN DIVISION

ARTHUR CARSON, PLAINTIFF,                                                                                DEPCLERK



V.                                               CASE NO.4:19 CV-00256

ROGER LACY ET AL., DEFENDANTS.



           PLAINTIFF'S REPLY TO DEFENDANT'S MOTION TO DISMISS WITH BRIEF



TO THE HONORABLE JUDGE OF SAID COURT:

 Comes Now the Plaintiff, Arthur Carson, And bring this Reply to Defendant's Motion to

Dismiss.

1). Plaintiff has only consented to one background check, with the Little Rock Police Department

At NO time has authorization or carte Blanche been given for multiple checks, especially to

An Internet reliant Company as Defendants. It is this gauntlet before the application and

Another prior to any interview for Employment are the proximate cause of Discrimination

Against Plaintiff. Where such Practice or Policy Disproportionality screens out a Title VII

Protected Group.



2). The Defendants have relied on and submitted Unauthenticated internet data,



                                                (1)
                 Case 4:19-cv-00256-BSM Document 13 Filed 05/24/19 Page 2 of 2
,i·




  Said documents are inadmissible, pursuant to Federal Rules of Evidence, 901, 902. The

      Defendants rely on internet garbage in reference to Plaintiff having an Alias, and the

  Accuracy of their information.

  WHEREFORE, PREMISES CONSIDERED, PLAINTIFF PRAY THIS MATTER MOVE TO

      DISCOVERY, AND TRIAL.

      Respectfully Submitted,

  .UIP½
   . __       ___.~------'----·Dated this 21st day of May, 2019.
      Arthur Carson
      10434 W.36th St. # 10-B
      Little Rock, AR 72204
      (artcarson67@gmail.com)
      501-508-1090




                                        CERTIFICATE OF SERVICE:

       I, Arthur Carson, certify that a copy of the foregoing Reply to Defendant's Motion to dismiss

      Is hereby mailed to: Jason Spak, Attorney for Defendants at P.O.Box 5262, Pittsburg, PA

      15206, by U.S. Mail, postage prepaid.

       I Swear the foregoing statements are true and correct.

      {Mb~
      Arthur Carson
      Prose



                                                      (2)
